   Case 4:18-cv-02108 Document 143 Filed on 02/27/19 in TXSD Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


ALARM.COM INCORPORATED and ICN         )
ACQUISITION, LLC,                      )
                                       )
           Plaintiffs,                 )
                                       )   CASE NO.: 4:18-cv-02108
     v.                                )
                                       )   JURY TRIAL DEMANDED
IPDATATEL, LLC,                        )
                                       )
           Defendant.                  )
                                       )
                                       )

  PLAINTIFFS ALARM.COM INCORPORATED AND ICN ACQUISITION, LLC’S
        SUPPLEMENTAL RESPONSE PURSUANT TO ORDER (D.I. 126)
     Case 4:18-cv-02108 Document 143 Filed on 02/27/19 in TXSD Page 2 of 3



       Pursuant to the Court’s November 20, 2018 Order (D.I. 126) requiring the parties to

explain the relationship between the October 2018 claim-construction opinion and order and

ipDataTel’s renewed motion to dismiss, Plaintiffs Alarm.com Incorporated and ICN Acquisition,

LLC (“Alarm.com”) hereby notify the Court of certain developments relating to U.S. Patent No.

9,141,276 (“the ’276 patent”).

       On January 17, 2019, Alarm.com filed a Request for a Certificate of Correction, asking

that the U.S. Patent and Trademark Office (“USPTO”) correct errors in the claims of the ’276

patent. See Exhibit 1.

       On February 26, 2019, the USPTO approved Alarm.com’s request and forwarded it to the

Certificate of Corrections Branch for issuance. See Exhibit 2. Thus, the Certification of

Correction will issue in the near future.

       To this end, to the extent the operative complaint is amended to include the Certificate of

Correction for the ’276 patent, and to the extent such an amendment is needed, Alarm.com

believes the Court’s October 19, 2018 indefiniteness determination (D.I. 122) with respect to the

’276 patent is moot.


Dated: February 27, 2019                      /s/ Ryan R. Smith
                                            James C. Yoon (CA State Bar No. 177155)
                                            jyoon@wsgr.com
                                            Ryan R. Smith (CA State Bar No. 229323)
                                            rsmith@wsgr.com
                                            Mary Procaccio-Flowers (CA State Bar No. 286936)
                                            mprocaccioflowers@wsgr.com
                                            WILSON SONSINI GOODRICH & ROSATI, P.C.
                                            650 Page Mill Road
                                            Palo Alto, CA 94304-1050
                                            Telephone: (650) 493-9300
                                            Fax: (650) 493-6811

                                            Attorneys for Plaintiffs Alarm.com Incorporated and
                                            ICN Acquisition, LLC



                                               -1-
     Case 4:18-cv-02108 Document 143 Filed on 02/27/19 in TXSD Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify, pursuant to Local Rule 5.3, that on February 27, 2019, I electronically

filed the foregoing document with the Clerk of Court using the CM/ECF system, which sent

notification to all counsel of record.


                                                    /s/ Ryan R. Smith




                                              -2-
